               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


jam
JAMES DURST                                         )
39876 Persimmon Creek Road                          )
Mechanicsville, MD 20659                            )
                                                    )
                    Plaintiff,                      )
                                                    )
                                                    )
                                 v.
                                                    )
                                                    )
RESTAURANT ASSOCIATES, INC.                         )
132 West 31st Street, Suite 601                     )
New York, NY 10001                                  )
                                                    )    Case No.: 1:21-cv-00476
and                                                 )
                                                    )    State Case No.: 2021 CA 000079 B
FAT WORM, LLC                                       )
4401-A Connecticut Avenue, NW                       )
                                                    )
Suite 149                                           )
Washington, DC 20008                                )
    SERVE: Adrienne C. Edmands                      )
    2511 17th Street, NW                            )
    Unit 2                                          )
    Washington, DC 20009                            )
                                                    )
                                                    )
                    Defendants.
                                                    )


                                      NOTICE OF REMOVAL

        Without submitting to the jurisdiction of this Court and without waving any waivable

defenses, Defendant Restaurant Associates, LLC (“Removing Defendant”) (erroneously named as

Restaurant Associates, Inc.), by and through counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, hereby removes this action from the Superior Court of the District of Columbia to the United

States District Court for the District of Columbia. Removal is warranted under 28 U.S.C. § 1441(b)

because this is a diversity action over which the United States District Court has original




4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 2 of 9




jurisdiction under 28 U.S.C. § 1332. In support of this Notice of Removal, Removing Defendant

states as follows.

                          FACTUAL ALLEGATIONS SUPPORTING REMOVAL

        1.          On or about January 12, 2021, Plaintiff James Durst (“Plaintiff”) commenced his

action against Removing Defendant and co-Defendant Fat Worm, LLC (“Fat Worm”) by filing a

complaint in the Superior Court of the District of Columbia bearing case number 2021 CA 000079

B. See Complaint attached hereto as Exhibit 1.

        2.          Plaintiff alleges that on or about July 30, 2019, he fell on a slick substance on the

floor at the Smithsonian Institution at the National Museum of American History in Washington,

D.C.

        3.          The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332,

and this action is removable under 28 U.S.C. § 1442, in that it is a civil action between citizens of

different states and the matter in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs.

        4.          Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders and other

documents served on Removing Defendant in the Superior Court of the District of Columbia is

attached hereto as Exhibit 1.

        5.          As alleged in the Complaint, Plaintiff is a resident citizen of Maryland. See Ex. 1

Compl. at ¶ 1. Thus, for diversity purposes, Plaintiff is a citizen of the State of Maryland.

        6.          According to publicly available records, co-Defendant Fat Worm was registered as

a limited liability company in the District of Columbia on April 14, 2010. See District of Columbia

business registration records found at https://corponline.dcra.dc.gov, last viewed February 16,

2021, copies of which are attached hereto collectively as group Exhibit 2. The sole member of




                                                      2
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 3 of 9




Fat Worm is listed as Adrienne Cecile Edmands, with the address of 2511 17th Street NW Unit 2,

Washington DC, 20009. Ex. 2. A limited liability company is considered a citizen of every state

where any member of the entity is a citizen. See Simon v. Hofgard, 172 F. Supp. 3d 308, 314–15

(D.D.C. 2016) (citing Hoffman v. Fairfax Cty. Redevelopment & Hous. Auth., 276 F.Supp.2d 14,

18 (D.D.C. 2003). See also Purchasing Power, LLC v. Bluestem Brands, Inc., 841 F.3d 1218,

1220 (11th Cir. 2017). For diversity purposes, Fat Worm is a citizen of the District of Columbia.

        7.          Removing Defendant is and was at the time Plaintiff commenced this action, a

corporation organized and existing under the laws of the State of New York, with its principal

place of business located at 132 W. 31st St., Suite 601, New York, NY 10001. For the purposes

of determining diversity, a corporation is deemed a citizen of both the state of its incorporation

and the state where it has a principal place of business. 28 U.S.C. § 1332 (c)(1). For diversity

purposes, Removing Defendant is a citizen of the State of New York.

        8.          In his Complaint, Plaintiff alleges that on or about July 30, 2019, he was an

employee of the Smithsonian Institution at the National Museum of American History (“SI”). Ex.

1 Compl. at ¶ 5. In the Complaint, he alleges that on July 30, 2019, he slipped and fell on food

recycling material on the floor. Ex. 1 Compl. at ¶ 5. According to the allegations in Plaintiff’s

Complaint, SI owns the property where Plaintiff fell. Ex. 1 Compl. at ¶ 4. Plaintiff alleges that SI

hired Removing Defendant to operate and manage restaurants at the property. Ex. 1 Compl. at ¶

4. Plaintiff alleges that co-Defendant Fat Worm was hired by SI or Removing Defendant to pick

up recycled foot waste from its restaurants. Ex. 1 Compl. at ¶ 4.

        9.          In Count I of his Complaint, Plaintiff alleges the incident occurred as a result of

Removing Defendant’s careless, negligent and reckless conduct in failing to supervise the area in

question, failing to maintain and insect the area surrounding the food waste material disposal




                                                     3
4815-5636-0156 v1
                 Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 4 of 9




station, failing to exercise the degree of care required and otherwise being negligent. Ex. 1 Compl.

at ¶ 12.

           10.      In Count II of his Complaint, Plaintiff alleges the incident occurred as result of Fat

Worm’s careless, negligent and reckless conduct in failing to properly remove trash and/or food

waste material and failure to clean up spillage of food waste material, failing to notify SI or

Removing Defendant that Fat Worm left the area slippery with food waste, failing to exercise the

proper degree of care and otherwise being negligent. Ex. 1 Compl. at ¶ 15.

           11.      In his prayers for damages against Removing Defendant and against Fat Worm,

Plaintiff requests judgment in the amount of One Million and 00/100 Dollars ($1,000,000.00), plus

interest, costs and any other costs the court deems appropriate.

                     FEDERAL SUBJECT MATTER JURISDICTION EXISTS

           12.      This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332,

and this action is removable under 28 U.S.C. § 1441(b), in that it is a civil action between citizens

of different states and the matter in controversy exceeds the sum of $75,000.00, exclusive of

interest and costs. 28 U.S.C. § 1332(A)(1); 28 U.S.C. § 1441(b). “The party seeking removal of

an action bears the burden of proving that jurisdiction exists in federal court.” Downey v.

Ambassador Dev., LLC, 568 F. Supp. 2d 28, 30 (D.D.C. 2008).

           A.       Complete Diversity Exists Between the Parties

           13.      As demonstrated above, for diversity purposes, Plaintiff is citizen of the State of

Maryland. See Ex. 1 Compl. at ¶ 1.

           14.      As set forth above, for diversity purposes, Fat Worm is a citizen of the District of

Columbia. Ex. 2.




                                                      4
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 5 of 9




        15.         As shown above, for diversity purposes, Removing Defendant is a citizen of the

State of New York.



        B.          This Notice of Removal is Timely

        16.         Plaintiff commenced this action on January 12, 2021. Removing Defendant filed

this Notice of Removal within thirty days of the Summons and Complaint being served upon

removing Defendant on January 25, 2021, and before Plaintiff served co-Defendant Fat Worm.

Accordingly, Removing Defendant’s Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

        17.         “Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant or the defendants, to the district court of the United States for

the district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a)

(emphasis added).

        18.         Actions involving parties from different states and involving an amount in

controversy exceeding $75,000.00 fall under a federal court's diversity jurisdiction pursuant to 28

U.S.C. § 1332, and such cases are removable to federal court. Therefore, Congress' expression of

its intent is that in cases where diversity is complete, and the amount in controversy exceeds

$75,000, the case is removable to federal court unless “otherwise expressly provided.”

        19.         28 U.S.C. § 1441(b)(2) provides an exception:

        A civil action otherwise removable solely on the basis of the jurisdiction under
        section 1332(a) of this title may not be removed if any of the parties in interest
        properly joined and served as defendants is a citizen of the State in which such
        action is brought.

        20.         In interpreting this statutory language, the majority of courts have found no

ambiguity and have honored its plain text, holding that the rule does not preclude removal of an



                                                    5
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 6 of 9




action where a forum defendant has been “joined” but not “served.” On April 7, 2020, in Texas

Brine Co. v. Amer. Arb. Assoc., Inc., the United States Court of Appeals for the Fifth Circuit joined

the Second, Third, and Sixth Circuits in permitting “snap removal,” whereby a non-forum

defendant may remove an otherwise removable case even when a not-yet-served defendant is a

citizen of the forum state. 955 F.3d 482 (5th Cir. 2020). See also Gibbons v. Bristol-Myers Squibb

Co., 919 F.3d 699, 707 (2d Cir. 2019); Encompass Ins. Co. v. Stone Mansion Rest., Inc., 902 F.3d

147, 154 (3d Cir. 2018); McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001) (“Where there is

complete diversity of citizenship...inclusion of an unserved resident defendant in the action does

not defeat removal under 28 U.S.C. § 1441(b)”).

        21.         It appears that neither the United States District Court for the District of Columbia

nor the United States Court of Appeals for the District of Columbia Circuit have ruled on the

propriety of “snap removals.” Other courts have found where there is complete diversity, “removal

by a nonresident defendant prior to service of a forum defendant is not contrary to congressional

intent[.]" Francis v. Great West Cas. Co., 2918 WL 999679, at *2 (M.D. Ga. Feb. 21, 2018)

(collecting cases). See also Pathmanathan v. Jackson Nat. Life Ins. Co., 2015 WL 4605757, at

*3-5 (M.D. Ala. July 30, 2015); Goodwin v. Reynolds, 2012 WL 4732215, at * 3 (N.D. Ala. Sept.

28, 2012) (“It has been noted...that the ‘majority’ of courts follow the plain language of 1441(b)

and allow non-forum defendants to remove where a forum defendant remains unserved”), affirmed

on other grounds, 757 F.3d 1216 (11th Cir. 2014); Lemley v. Midwest Automation, Inc., 2009 WL

12111382, at *1, n.2 (S.D. Ala. May 1, 2009) (“The court declines plaintiff's invitation to assume

the role of Congress and modify the statute.”)

        22.         In a recent case in the Northern District of Alabama, Papa Air, LLC, the court was

presented with the “narrow issue of whether ‘snap removal’ is precluded by the resident defendant




                                                      6
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 7 of 9




rule when a non-resident defendant removes a case from state court on the basis of diversity

jurisdiction prior to any of the defendants being ‘properly joined and served.’” Papa Air, LLC, v.

Cal-Mid Props. L.P., 2020 WL 98687 at *7 (N.D. Ala. June 5, 2020). The court concluded that

the “removal and abiding by the plain language of section 1441(b)(2)... does not lead to an absurd

result so gross as to shock the general moral or common sense.” Id. at *13. The Court’s conclusion

was supported by another unpublished opinion:

        Eleventh Circuit decision that held service of the complaint is not required prior to
        removal. Id. at 13-14 (see Whitehurst v. Walmart, 306 F. App'x 446, 448 (11th Cir.
        2008) (per curiam) ("nothing in the removal statute, or any other legal provision
        requires that a defendant be served with the complaint before filing a notice of
        removal).

Id. at *13-14.

        23.         Judge Proctor held in Papa Air that the language of section 1441(b)(2) is “not

applicable until a home-state defendant has been served in accordance with state law. Prior to that,

a state court lawsuit is removable under Section 1441(a) so long as a federal district court can

assume subject matter jurisdiction over the action.” Id. at 14-15.

        24.         This Court should follow the logic and reasoning set forth by the Second, Third,

Fifth and Sixth Circuit Courts of Appeal, and numerous United States District Courts. Removing

Defendant, as a non-forum defendant, should be permitted to remove where the forum defendant

(Fat Worm) remains unserved.

        C.          The Amount in Controversy Exceeds the Jurisdictional Requirement

        25.         It is clear from the face of the Complaint that the amount in controversy exceeds

$75,000, exclusive of interest and costs. Plaintiff expressly demands One Million and 00/100

Dollars ($1,000,000.00), plus interest, costs and any other costs the court deems appropriate. See

the “Wherefore” clauses of the Complaint, p. 4, Ex. 1. Thus, it is clear that the amount in

controversy requirement is met as to Plaintiff’s allegations against Removing Defendant and Fat


                                                    7
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 8 of 9




Worm. See Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547,

554, 190 L. Ed. 2d 495 (2014)(“ “[A] defendant's notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”). See also Pretka

v. Kolter City Plaza II, Inc., 608 F.3d 744, 749 (11th Cir. 2010) (“If the jurisdictional amount is

either stated clearly on the face of the documents before the court, or readily deducible from them,

the court has jurisdiction.” (citing Lowery v. Ala. Power Co., 483 F.3d 1184, 1211 (11th Cir. 2007)).

        D.          REMOVAL IS OTHERWISE PROPER

        26.         Venue is proper in this Court because the Superior Court of the District of Columbia

is located within the District of Columbia. See 28 U.S.C. § 1441 (a).

        Written notice of the filing of the Notice of Removal will be promptly served on Plaintiff’s

counsel, and a copy will be promptly filed with the Clerk of the Superior Court of the District of

Columbia pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing Notice of Removal is

attached as Exhibit 3.

 Dated: February 24, 2021                                Respectfully submitted,

                                                         SHOOK, HARDY & BACON L.L.P.


                                                         By: /s/ Caitlin R. Convery
                                                         Caitlin R. Convery, Bar No. 1047624
                                                         1800 K Street, N.W., Suite 1000
                                                         Washington, D.C. 20006
                                                         Telephone: 202.639.5603
                                                         Facsimile: 202.783.4211
                                                         cconvery@shb.com

                                                         Attorney for Defendant
                                                         Restaurant Associates, LLC




                                                     8
4815-5636-0156 v1
               Case 1:21-cv-00476 Document 1 Filed 02/24/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 24th day of February 2021, a copy of the foregoing

was sent via U.S. Mail to the following parties:

        Christopher T. Longmore
        Dugan, McKissick and Longmore, LLC
        22738 Maple Road, Suite 210
        Lexington Park, MD 20653

        Attorney for Plaintiff



        Fat Worm, LLC
        c/o Adrienne C. Edmands
        2511 17th Street, NW
        Unit 2
        Washington, DC 20009

        Defendant




                                             /s/ Caitlin R. Convery
                                             Caitlin R. Convery




4815-5636-0156 v1
